              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00147-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
          vs.                    )                        ORDER
                                 )
                                 )
STEVEN VINCENT THOMAS WHITE, )
                                 )
                   Defendant.    )
________________________________ )
                                 )
IN RE: PETITION OF               )
GARRETT DALE HATCH.              )
________________________________ )


      THIS MATTER is before the Court on the Government’s Motion to

Dismiss [Doc. 33].

      On August 5, 2019, the Court entered an Order identifying a number

of deficiencies in the Petition filed by Garrett Dale Hatch and directing Mr.

Hatch to file an amended petition within thirty (30) days. [Doc. 36]. The

Court specifically advised Mr. Hatch that “failure to file an amended petition

within the time required will result in the dismissal of his petition.” [Id. at 5].

      More than thirty (30) days have now passed, and despite efforts by the

Court to mail all notices and Orders to Mr. Hatch at the address that he has
filed with the Court, but such mailings have been returned as undeliverable.

In addition, the Government has attempted to contact Mr. Hatch by mailing

him copies of such documents and by trying to reach him by telephone to

advise him of the Court’s August 5, 2019 Order [see Doc. 39]. Nonetheless,

Mr. Hatch has failed to file an amended petition as instructed. Accordingly,

the Court will dismiss his Petition.

      Accordingly, IT IS, THEREFORE, ORDERED that the Government’s

Motion to Dismiss [Doc. 33] is GRANTED, and the Petition filed by Garrett

Dale Hatch is hereby DISMISSED.

      The Clerk of Court is directed to provide copies of this Order to counsel

for the Government and the pro se Petitioner Garrett Dale Hatch.

      IT IS SO ORDERED.


                               Signed: September 9, 2019




                                          2
